Citation Nr: 1021288	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis 
of the lumbar spine at L5.

2.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1943 to 
May 1946, and from September 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2006 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in April 2010.  A transcript of the 
hearing is of record.

The the issue of service connection for posttraumatic stress 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an October 2001 decision, the RO denied the Veteran's 
petition to reopen a claim for service connection for 
spondylolisthesis of the lumbar spine at L5; the Veteran did 
not appeal.

2.  The evidence related to the Veteran's claim for service 
connection spondylolisthesis of the lumbar spine at L5 that 
was received since the October 2001 decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran has spondylolisthesis of the lumbar spine at 
L5 is that is as likely as not related to back injuries in 
service.


CONCLUSIONS OF LAW

1.  An October 2001 decision denying service connection for 
spondylolisthesis of the lumbar spine at L5 is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has spondylolisthesis of the lumbar spine at L5 that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the application to reopen the 
claim of entitlement to service connection for 
spondylolisthesis lumbar spine L5 is being reopened, and the 
underlying issue of service connection is being granted, the 
Board need not discuss the VCAA because, as a matter of law, 
any defects in VCAA notice and development is harmless error 
because the claims are being granted.



II.  The Merits of the Claims

Petition to reopen

The Veteran was initially denied service connection in March 
1968.  The claim was denied because the service treatment 
records did not show any back disorder.  A petition to reopen 
was denied in October 2001 because no new and material 
evidence was submitted.  Notice of the denial was sent to the 
Veteran on October 31, 2001; the Veteran did not appeal.  The 
Veteran applied to have his claim reopened in correspondence 
received in June 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it impacts the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the October 
2001 decision consisted of the Veteran's service treatment 
records (STRs), a letter from J.R., M.D. dated in June 1967, 
and a VA examination in February 1968.  The June 1967 letter 
from Dr. J.R. shows that the Veteran reported episodic low 
back pain for several years; he was diagnosed with 
spondylolysis at L-5 with a possible transitional S-1 
vertebra.  The February 1968 VA examination shows that the 
Veteran reported that he injured his back in service in 1944 
after another ship exploded alongside the ship he was on.  At 
his April 2010 hearing, the Veteran testified that the 
concussion wave from the exploding ship caused the unpadded 
seat to forcefully dig into his back.  The Veteran also 
described the sensation as the seat of the gun mount pushing 
against his back like a sledge hammer.  The Veteran was 
diagnosed with history of lumbar spine fracture and 
spondylolisthesis, L-5-S1.

The relevant evidence received since the October 2001 denial 
consists of treatment records from D.C., M.D. dated from 
January 2005 through November 2005, a letter from Dr. D.C. 
dated in December 2005, and the Veteran's contentions, 
including testimony at his April 2010 hearing.  Dr. D.C.'s 
treatment records show treatment for the Veteran's lumbar 
spine and a diagnosis of spondylolisthesis at L5.  Dr. D.C.'s 
December 2006 letter shows that the Veteran's progress was 
slow due to past accidents connected with his military 
service.  The Veteran testified at his hearing about a ship 
that exploded close by the ship he was stationed on and about 
pain from the seat in the gun mount.  He testified that no 
medics were aboard the PT boats so he was unable to obtain 
any type of medical treatment.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for spondylolisthesis of the 
lumbar at spine L5, namely, evidence of an in-service injury 
and a nexus to his service, the Board finds that it is both 
new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for spondylolisthesis of the lumbar spine at L5, and the 
application to reopen will therefore be granted.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's STRs show no diagnosis of, or treatment for, 
any back disorder.  The Veteran's service records show that 
his military occupational specialty (MOS) was gunner's mate.  

Post-service records show that in June 1967 the Veteran 
reported episodic low back pain for several years; he was 
diagnosed with spondylolysis at L-5 with a possible 
transitional S-1 vertebra.  The Veteran was diagnosed with 
history of lumbar spine fracture and spondylolisthesis, L-5-
S1 at a February 1968 VA examination.  The Veteran reported 
that he injured his back in service in 1944 after another 
ship exploded alongside the ship he was on, and that the 
concussion wave from the explosion caused the seat of the gun 
mount to push against his back like a sledge hammer.  

Treatment records from Dr. D.C. dated in 2005 show treatment 
for the Veteran's back and a diagnosis of spondylolisthesis 
at L5.  The Veteran reported that his back problem was 
incurred during his first period of service.  A letter from 
Dr. D.C. dated in December 2005 shows that it was his opinion 
that the Veteran's progress was slow due to past accidents 
connected with his military tenure.  

The Veteran's testimony as his hearing shows that he 
continued to report that he injured his back after another 
ship exploded alongside the ship he was on, and as the result 
of sitting in the seat of the gun mount.  The Veteran also 
testified that he did not seek treatment in service because 
there were no medics aboard the PT boats.  

Here, the evidence shows that the Veteran has a current back 
disorder.  The earliest evidence of record dated in 1967 
shows that the Veteran was diagnosed with spondylolysis at L-
5 in 1967.  Subsequent medical records show a diagnosis of 
spondylolisthesis at L-5.  The Veteran's testimony at his 
hearing regarding how he injured his back in service is 
consistent with statements made in connection with his 
initial claim denied in 1968.  The Veteran also testified 
about not being able to seek medical treatment in service.

The Board finds the Veteran's statements in this case are 
credible.  His history of a back injury from sitting in the 
seat of a gun mount is consistent with his military 
occupational specialty.  The undersigned also found the 
Veteran's testimony to be believable.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Furthermore, the 
Board notes that back pain is subjective, and the kind of 
condition to which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

Notwithstanding the absence of any documented back injury or 
pain in service, the Board finds that the Veteran did in fact 
incur in-service injuries based on his credible statements.  
Having found that the Veteran injured his back in service, 
and with post-service medical records showing 
spondylolisthesis of the lumbar spine at L5, the last 
remaining element for service connection to be granted is a 
nexus between the in-service injury and the current 
disability.  Here, the only opinion of record, that of Dr. 
D.C. in December 2005, shows that the Veteran's current 
disability is related to his military service.  There are no 
medical opinions to the contrary.  Since the Veteran injured 
his back in service, has a current disability, Dr. D.C. 
provided a positive nexus opinion relating the Veteran's 
disorder to his service, and affording the Veteran the 
benefit-of-the-doubt, that Board finds that it is at least as 
likely as not that the Veteran's spondylolisthesis of the 
lumbar spine at L5 is related to his military service.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's spondylolisthesis of the lumbar 
spine at L5 is attributed to his first period of active 
military service.  Consequently, on the basis of the above 
analysis, and after consideration of all of the evidence, the 
Board finds it is at least as likely as not that the 
Veteran's spondylolisthesis of the lumbar spine at L5 is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).

        CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement to service connection for 
spondylolisthesis of the lumbar spine at L5 is reopened; to 
this limited extent, the appeal of this issue is granted.

Entitlement to service connection for spondylolisthesis of 
the lumbar spine at L5 is granted.



____________________________________________
D.M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


